DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 28, 31-33, 36, and 44-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oshiyama et al (JP 2008016827, cited on IDS filed 11/12/2019, see English language translation attached to previous Office Action).

Regarding claim 28, Oshiyama et al discloses the following phosphorescent metal complex ([0018] – Formula (1A)):

    PNG
    media_image1.png
    186
    315
    media_image1.png
    Greyscale
,
where ZB is a cyclopentyl or cyclohexyl group ([0066]). The group R4 represents a substituent with a steric parameter (Es) value of 0.0.5 or less located at the ortho position of the ring bonded to the imidazole ring of the metal complex ([0019]). As the substituent R4, the reference discloses substituents such as CH3 (Es value of -1.24).  The ring ZB can be further substituted with groups such as methyl or ethyl. Thus, the reference discloses a substituent given by recited Formula (I), i.e.

    PNG
    media_image2.png
    132
    212
    media_image2.png
    Greyscale
,
where Z is a  cyclopentyl or a cyclohexyl ring; the recited group R1 is methyl or ethyl; and the recited integer ns is zero (0).
In Formula (1A) of the reference ring ZA is a benzene or a pyridine ring ([0051] and [0067]); the integer m3 is three (3) ([0019]); the integer m4 is zero (0); the groups R2 and R3 are a substituent; the integer n2 is zero (0) ([0019]); the integer n3 is zero (0); and M2 is a group 8 to group 10 metal of the periodic table ([0019]).
It is noted that in compound discussed above, ring Z21 in recited Formula (2), i.e.

    PNG
    media_image3.png
    189
    329
    media_image3.png
    Greyscale
,
is an imidazole and the integer ns is zero (0), while the claims requires that when Z21 represents an imidazole ring, ns represents an integer of 1 to 6. However, Formula (1A) in the reference is but one embodiment and attention is directed to Formula (1) ([0016]), i.e.

    PNG
    media_image4.png
    255
    414
    media_image4.png
    Greyscale
,
where B1-B5 are C or N, where at least one B1 to B5 is N ([0017]). Accordingly, the disclosure of the reference is not limited to an imidazole ring. In Formula (1A) of the reference, B2 and B5 are N, however, given the disclosure that at least one B1 to B5 is N, the disclosure of the reference encompasses N for B3 or B4. Therefore, the reference discloses a triazole ring (see Paragraph [0053]) for which the claims allow an ns value of zero (0). 
From the discussion above, the reference discloses a metal complex given by recited Formula (2), i.e.

    PNG
    media_image5.png
    205
    370
    media_image5.png
    Greyscale
,
where M21 is a group 8 to group 10 metal, A21 is C; A22 is C; A23 is N or C, the integer k is three (3); Z21 is an aromatic heterocyclic group containing three (3) nitrogen atoms, i.e. a triazole; the integer l is zero (0); and the integer n is one (1). The recited group S21 is given by recited Formula (1); the integer m is zero (0); and Z22 is an aromatic hydrocarbon ring or an aromatic heterocyclic ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 31, Oshiyama et al teaches all the claim limitations as set forth above. Given that in the present claims, the recited integer ns can be zero (0), the claims do not require the recited group R2 and R3, and therefore the reference discloses the compound of the present claims.

Regarding claim 32, Oshiyama et al teaches all the claim limitations as set forth above. As discussed above, the recited group Z is a cyclopentyl or cyclohexyl group.

Regarding claim 33, Oshiyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (3), i.e.

    PNG
    media_image6.png
    250
    418
    media_image6.png
    Greyscale
,
where M31 is a group 8 to group 10 metal of the periodic table; the integer k is three (3), the integer l is zero (0); the recited groups R33-R36 are H, the integer n is zero (0); A31 is C; A32 is N, the integer m is one (1); and S32 is given by recited Formula (1) of the claims.

Regarding claim 36, Oshiyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a metal complex given by recited Formula (7), i.e.

    PNG
    media_image7.png
    235
    392
    media_image7.png
    Greyscale
,
where M71 is a group 8 to group 10 metal of the periodic table; the recited groups R73 to R76 are H; and the recited integer n is zero (0). The recited group A71 is C; the groups A72, D71, and D73 are N; the recited group D72 is carbon; the recited integer m is one (1); S72 is given by recited formula (1); the recited integer k is three (3) and the recited integer l is zero (0).

Regarding claim 44, Oshiyama et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer between the anode and cathode (Page 3). The light emitting device comprises the following phosphorescent metal complex ([0018] – Formula (1A):
where ZB is a cyclopentyl or cyclohexyl group ([0066]). The group R4 represents a substituent with a steric parameter (Es) value of 0.0.5 or less located at the ortho position of the ring bonded to the imidazole ring of the metal complex ([0019]). As the substituent R4, the reference discloses substituents such as CH3 (Es value of -1.24).  The ring ZB can be further substituted with groups such as methyl or ethyl. Thus, the reference discloses a substituent given by recited Formula (I), i.e.

    PNG
    media_image2.png
    132
    212
    media_image2.png
    Greyscale
,
where Z is a  cyclopentyl or a cyclohexyl ring; the recited group R1 is methyl or ethyl; and the recited integer ns is zero (0).
In Formula (1A) of the reference ring ZA is a benzene or a pyridine ring ([0051] and [0067]); the integer m3 is three (3) ([0019]); the integer m4 is zero (0); the groups R2 and R3 are a substituent; the integer n2 is zero (0) ([0019]); the integer n3 is zero (0); and M2 is a group 8 to group 10 metal of the periodic table ([0019]).
It is noted that in compound discussed above, ring Z21 in recited Formula (2), i.e.

    PNG
    media_image3.png
    189
    329
    media_image3.png
    Greyscale
,
is an imidazole and the integer ns is zero (0), while the claims requires that when Z21 represents an imidazole ring, ns represents an integer of 1 to 6. However, Formula (1A) in the reference is but one embodiment and attention is directed to Formula (1) ([0016]), i.e.

    PNG
    media_image4.png
    255
    414
    media_image4.png
    Greyscale
,
where B1-B5 are C or N, where at least one B1 to B5 is N ([0017]). Accordingly, the disclosure of the reference is not limited to an imidazole ring. In Formula (1A) of the reference, B2 and B5 are N, however, given the disclosure that at least one B1 to B5 is N, the disclosure of the reference encompasses N for B3 or B4. Therefore, the reference discloses a triazole ring (see Paragraph [0053]) for which the claims allow an ns value of zero (0). 
From the discussion above, the reference discloses a metal complex given by recited Formula (2), i.e.

    PNG
    media_image5.png
    205
    370
    media_image5.png
    Greyscale
,
where M21 is a group 8 to group 10 metal, A21 is C; A22 is C; A23 is N or C, the integer k is three (3); Z21 is an aromatic heterocyclic group containing three (3) nitrogen atoms, i.e. a triazole; the integer l is zero (0); and the integer n is one (1). The recited group S21 is given by recited Formula (1); the integer m is zero (0); and Z22 is an aromatic hydrocarbon ring or an aromatic heterocyclic ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 43, Oshiyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer comprising the disclosed compound is the light emitting layer.
Regarding claim 45, Oshiyama et al teaches all the claim limitations as set forth above. Given that the reference discloses an organic light emitting device, the reference discloses a light emission apparatus as recited in the present claims ([0242]).

Regarding claim 46, Oshiyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device can be used as a backlight of a liquid crystal display device ([0242]). Thus, the reference discloses a display apparatus comprising the organic light emitting device as recited in the present claims.

Regarding claim 47, Oshiyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device can be used in a light system ([0242]). Thus, the reference discloses an illumination apparatus as recited in the present claims.

Claims 28-30, 34-35, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al (US 2003/0072964).

Regarding claim 28, Kwong et al discloses a metal complex comprising the following ligand ([0019]):

    PNG
    media_image8.png
    202
    130
    media_image8.png
    Greyscale
,
where n is an integer [0-5] ([0023]); and R is given by R11 ([0022]). The group R11 is H or a C1-20 alkyl optionally substituted by one or more substituents X ([0012]). The group X is given by R12, where R12 is a C1-20 alkyl ([0014]). The term alkyl is disclosed as encompassing linear, branched and cyclic alkyl groups such as methyl and cyclohexyl ([0169]). Thus, the disclosure of the reference encompasses a cyclohexyl group substituted with a methyl group, i.e.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 ,
where “-“ denotes the bond to the ligand. Thus, the group R1 in recited Formula (I) is a methyl, i.e. an alkyl group, and the recited integer ns is zero (0). 
	Alternatively, the cyclohexyl can have two (2) substitutions X on one carbon, i.e.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,
where each X is methyl, and one (1) methyl group is found attached to the ligand. Thus, the group R1 in recited Formula (1) is an alkyl group, and the recited groups R2 and R3 are H; and the recited integer ns is one (1).
The reference discloses that the compound has the formula ([0007] – I):

    PNG
    media_image11.png
    341
    349
    media_image11.png
    Greyscale
,
where (A1-A2) corresponds to the ligand discussed above. This compound corresponds to recited Formula (2), i.e.

    PNG
    media_image12.png
    181
    319
    media_image12.png
    Greyscale

where M21 is Ir ([0018]). The groups A21 and A22 are C. Z21 is a single pyridine ring that does not have additional rings fuse to it as required by the present claims. Z22 is benzene; and L22 and L23 is a bidentate ligand given by the phenyl-quinoline ligand in Formula (I) of the reference. 
In the compound of the reference n is an integer [1-3] and m is the formal charge of the metal ([0015]-[0016]). Thus, for Ir, m is three (3) and therefore the integer n corresponding to the integer k is [1-2] and l in recited Formula (2) is given by (m-n) is [2-1].
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 29, Kwong et al teaches all the claim limitations as set forth above. As discussed above, ns in recited Formula (I) is one (1).

Regarding claim 30, Kwong et al teaches all the claim limitations as set forth above. As discussed above, ns in recited Formula (I) is one (1).

	Regarding claim 34, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (4), i.e.

    PNG
    media_image13.png
    227
    417
    media_image13.png
    Greyscale
,
where M41 is Ir;; R43 to R46 are H or a substituent given by S41 or S42, where S41 or S42 represents a group given by recited Formula (I). The groups B41 to B44 are C-R47, where R47 is a substituent. The groups L42, L43 and E41 form a bidentate ligand. The integer k is [1-2] and the integer l is [2-1] such that k+l is three (3).

Regarding claim 35, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (4), i.e.

    PNG
    media_image14.png
    225
    415
    media_image14.png
    Greyscale
,
where M51 is Ir; R53 to R59 and R510 are H or a substituent given by S51 or S52, where S51 or S52 represents a group given by recited Formula (I). The integer k is [1-2] and the integer l is [2-1] such that k+l is three (3).

Regarding claim 42, Kwong et al teaches all the claim limitations as set forth above. As discussed above the reference discloses the substituent:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,
corresponding to substituent a8 of the present claims.

Allowable Subject Matter
Claims 37 and 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 37 and 39-41 would be allowable over the “closest” prior art Oshiyama et al (JP 2008016827, cited on IDS filed 11/12/2019, see English language translation attached to previous Office Action), Yasukawa et al (WO 2007/029533, cited on IDS filed 11/12/2019, see English language translation attached to previous Office Action), Knowles et al (US 2007/0190359), and Ise et al (US 2006/0073359) for the reasons set forth below

Regarding claim 37, Oshiyama et al discloses the following compound:

    PNG
    media_image1.png
    186
    315
    media_image1.png
    Greyscale
.
In this compound comprises an imidazole ring and for recited Formula (I), i.e.

    PNG
    media_image2.png
    132
    212
    media_image2.png
    Greyscale
,
ns is zero (0). Claim 37 requires that when the nitrogen containing ring is an imidazole, the value of ns is one (1). Accordingly, the reference does not disclose or suggest the compound as required by claim 37.
Regarding claims 39-41, the compound disclosed by the reference is not encompassed the compound recited in claims 39-41.

Yasukawa et al discloses the following phosphorescent compound:

    PNG
    media_image15.png
    440
    512
    media_image15.png
    Greyscale
.
This compound contains a pyrazole group. However, claim 28 recites the proviso that Z21 in Formula (2) does not represent a pyrazole. Accordingly, the reference does not disclose or suggest a compound encompassed by claim 28, and therefore, the reference does not disclose or suggest the compounds recited in claims 37 and 39-41.

Knowles discloses the following compound (Page 13 – es 36):

    PNG
    media_image16.png
    278
    541
    media_image16.png
    Greyscale
.
In this compound ns in recited Formula (I) is zero (0). However, claim 28 as amended for Formulas A1-A4 recites that ns is an integer from 1 to 6. Accordingly, the reference does not disclose or suggest the compound as recited in claim 28, and therefore, the reference does not disclose or suggest the compounds recited in claims 37 and 39-41.

Ise et al discloses the following compound ([0006] – Formula (V)):

    PNG
    media_image17.png
    527
    590
    media_image17.png
    Greyscale
.
The substituent Ra or Rb is a cyclopentyl group or cyclohexyl group that can be further substituted with a group such as a C1-20 alkyl. Thus, the reference discloses a compound with a substituted given by recited Formula (I), where the integer ns is zero (0). However, claim 28 as amended for Formula (14) recites that ns is an integer from 1 to 6. Accordingly, the reference does not disclose or suggest the compound as recited in claim 28 and therefore the reference does not disclose or suggest the compounds recited in claims 37 and 39-41.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejections of the claims over 
Yasukawa et al (WO 2007/029533, cited on IDS filed 11/12/2019, see English language translation attached to previous Office Action), Knowles et al (US 2007/0190359), and Ise et al (US 2006/0073359) have been withdrawn.

Regarding Oshiyama, Applicants argue that the reference does not disclose or suggest the compound recited in as amended claim 28. However, for the reasons set forth in the rejections above, the reference discloses a compound encompassed by Formula (2) of the claims.

Regarding Kwong et al, Applicants argue that the reference does not disclose or suggest the compound recited in as amended claim 28. However, for the reasons set forth in the rejections above, the reference discloses a compound encompassed by Formula (2) of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767